HESTER, Judge,
concurring:
I join the opinion of the majority. I would merely add thereto Section 206b(a) of the Labor Anti-Injunction Act which provides as follows:
(a) Under prevailing economic condition developed with the aid of governmental authority for owners of property to organize in the corporate and other forms of ownership association, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect his freedom of labor, and thereby to obtain acceptable terms and conditions of employment, wherefore, though he should be free to decline to associate with his fellows, it is necessary that he have full freedom of association, self-organization, and designation of representatives of his own choosing to negotiate the terms and conditions of his employment, and that he shall be free from the interference, restraint or coercion of employers of labor or their agents in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.
42 P.S. § 206b(a).
The Chancellor’s basic error was interpreting the within matter as an action in trespass rather than a labor dispute.